J-S16011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 SAMMIE CAMPBELL                           :
                                           :
                    Appellant              :   No. 1148 EDA 2019

            Appeal from the PCRA Order Entered March 29, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0009469-2008


BEFORE: DUBOW, J., McLAUGHLIN, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                           FILED APRIL 21, 2020

      Appellant, Sammie Campbell, appeals from the March 29, 2019 Order

dismissing as meritless his first Petition filed under the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. Because Appellant filed a pro se

Motion for Grazier Hearing but the PCRA court failed to hold a such a hearing

pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), and

Pa.R.Crim.P. 121, we vacate the Order and remand this case to the PCRA court

for a Grazier hearing.

      The underlying facts are irrelevant to our disposition of this appeal. We

note briefly that on January 15, 2013, Appellant entered a negotiated guilty

plea to Third-Degree Murder and Aggravated Assault for a 2007 shooting in

Philadelphia that left one victim dead and another wounded in the stomach

and leg.    In accordance with the plea agreement, the court sentenced

Appellant to twelve and one-half to twenty-five years’ incarceration. Appellant
J-S16011-20



did not file a post-sentence motion or an appeal from his Judgment of

Sentence.

          On June 11, 2018, Appellant filed the instant pro se PCRA Petition, his

first.    The PCRA court appointed counsel, who entered his appearance on

December 10, 2018. On January 17, 2019, Appellant filed a pro se Motion for

Grazier Hearing requesting to represent himself during his PCRA proceedings.

According to the PCRA court, the court did not know that Appellant had filed

the Motion, and did not hold a hearing. See PCRA Ct. Op., dated 6/21/19, at

1.       On February 6, 2019, counsel filed a “no-merit” letter pursuant to

Commonwealth v. Finley, 544 A.2d 927 (Pa. 1988), requesting that the

PCRA court dismiss Appellant’s pro se PCRA Petition and permit counsel to

withdraw from representation. On February 25, 2019, Appellant filed a pro se

Motion to Respond to Finley Letter, in which, inter alia, he once again

requested to proceed pro se. On March 29, 2019, the PCRA court dismissed

Appellant’s pro se PCRA Petition as meritless.

          Appellant filed a timely pro se Notice of Appeal. Both Appellant and the

PCRA court complied with Pa.R.A.P. 1925.

          Appellant raises numerous issues for our review, including: “The PCRA

[c]ourt abused its discretion by denying Appellant his constitutional right to

proceed [pro se] upon a timely request, and never hold a Grazier hearing

upon Appellant’s request, thus committing an abuse of discretion.” Appellant’s

Br. at 5.




                                        -2-
J-S16011-20



      We review the denial of a PCRA petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if they are

supported by the record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.

Super. 2007).    We give no such deference, however, to the court’s legal

conclusions.    Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super.

2012).

      It is well settled that a criminal defendant has a rule-based right to

representation of counsel when litigating a first PCRA petition, from the initial

filing of the petition through appellate proceedings.      Commonwealth v.

Robinson, 970 A.2d 455, 457 (Pa. Super. 2009); Pa.R.Crim.P. 904(C).

Pursuant to Grazier, “[w]hen a waiver of the right to counsel is sought at the

post-conviction and appellate stages, an on-the-record determination should

be made that the waiver is a knowing, intelligent, and voluntary one.”

Grazier, 713 A.2d at 82. See also Pa.R.Crim.P. 121. A Grazier hearing is

required even when it is clear from the record that a particular appellant

“clearly and unequivocally indicates a desire to represent himself[.]”

Robinson, 970 A.2d at 459–60. When PCRA court fails to hold a Grazier

hearing, remand is the appropriate remedy. Commonwealth v. Figueroa,

29 A.3d 1177, 1182 (Pa. Super. 2011).

      Here, the PCRA court has indicated that it erred when it declined to hold

a Grazier hearing and has requested that we remand this case for the court

                                      -3-
J-S16011-20



to conduct a hearing.          See PCRA Ct. Op., dated 6/21/19, at 5.           The

Commonwealth agrees. See Commonwealth Br. at 7-8.

        Accordingly, because the PCRA court did not conduct a Grazier hearing

prior to denying Appellant’s PCRA petition, we vacate the PCRA court’s March

29, 2019 Order, and remand to the PCRA court for a Grazier hearing and a

subsequent ruling on Appellant’s PCRA Petition. See Grazier, 713 A.2d at

82; Figueroa, 29 A.3d 1177, 1182.1

        Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/21/2020




____________________________________________


1   In light of our disposition, we decline to address Appellant’s remaining issues.

                                           -4-